Citation Nr: 0614342	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-20 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to VA disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
caused by VA surgical treatment in July 1998. 

2. Entitlement to VA disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
caused by VA surgical treatment in February 1999. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran and spouse 

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
REMAND 

The veteran served on active duty from January 1951 to 
January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of a Department 
of Veterans' Affairs (VA), Regional Office (RO).  

In January 2003, the veteran and his spouse testified at the 
RO.  In January 2004, the veteran appeared at a hearing 
before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are in the file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 

The veteran is seeking VA disability compensation under 
38 U.S.C.A. § 1151 for additional disability due to VA 
surgical treatment in July 1998 and in February 1999. 

Under 38 U.S.C.A. § 1151, any additional disability caused by 
VA surgical treatment must be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or the additional disability was not 
reasonably foreseeable.

In January 2004, the veteran testified that he had additional 
surgery by VA in 2001 and 2003 following right-to-left 
femoral artery bypass surgery by VA in 1998, resulting in 
lower extremity numbness.  He also testified that after 
bladder surgery by VA in 1999 he was readmitted several days 
later for exploration and closure of the surgical wound. 

As the evidence of record does not contain sufficient medical 
evidence to decide the claims, under the duty to assist 
additional evidentiary development is needed. Accordingly, 
the case is REMANDED for the following action:

1. Ensure that all notification required 
by 38 U.S.C.A. §§ 5103 and 5103A and by 
38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet.App. 
473 (2006). 

2. Obtain VA medical records since 2001 
from the Jackson VA Medical Center.  

3. Schedule the veteran for a VA 
examination by a vascular surgeon to 
determine whether the veteran has any 
additional disability related to the 
femoral bypass surgery by VA in July 1998 
or to bladder and prostate surgery by VA 
in February 1999.  The claims folder must 
be made available to the examiner for 
review. 

If the examiner finds additional 
disability, the examiner is asked to 
express an opinion as to whether the 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the surgical treatment, or the 
additional disability was not reasonably 
foreseeable.  

In formulating the opinion, the examiner 
is asked to comment of the subsequent 
angiograms in 2001 and 2003 in relation 
to the vascular surgery in July 1998 and 
the fascial dehiscence following surgery 
in February 1999. 

4. After the above-requested development 
has been completed, adjudicate the 
claims.  If any decision remains adverse 
to the veteran, furnish him a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





